DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I (figures 1-9 and claims 1-18) in the reply filed on 15 February 2022 is acknowledged.  The traversal is on the ground(s) that no serious search burden would occur on the examiner while searching all of the species since applicant states the areas of search would be substantially the same as species I.  This is not found persuasive because, as stated in the restriction requirement mailed 16 November 2021, each species requires searching for different parts not required by the previous species. This would cause a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.
Furthermore, although applicant stated that claims 1-18 read on elected species I (figures 1-9), this does not appear to be the case. Claims 8-12 appear to be directed to non-elected species II since the sleeve is only discussed in reference to figures 10 and 11 (species II). Claims 13-18 appear to be directed towards non-elected species III since the plurality of angled walls is only discussed with regards to figures 12-15 (species III). Claims 19-20, which were previously withdrawn, appear to be directed to non-elected species IV (figures 16-18). Therefore, since claims 8-18 are directed to non-elected species, these claims have been withdrawn from further consideration. Therefore, applicants’ election is species I (figures 1-9 and claims 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al. (US 20180242765, in view of Leser et al. (US 20120318812).
Regarding claim 1, Rane teaches a beverage insulator (figure 1B, reference 100) for a beverage container (figure 1B, reference 102), the beverage insulator comprising: a main body (figure 1B, reference 200) configured to receive the beverage container (figure 1B, reference 102), the main body having a bore (figure 2B, reference 228).
Rane does not teach the main body having the bore with a helical groove formed therein, the helical groove configured to facilitate formation of at least one air pocket between the bore of the main body and the beverage container when the beverage container is received in the main body. However, Leser does teach the main body (figure 17, reference 513) having the bore (figure 17, inside reference 513) with a helical groove formed therein (figure 17, reference 528 and paragraphs 69 and 90: Figure 17 shows helical ribs disposed within the bore. However, paragraph 69 further states that the rib can also be grooves, thus Leser teaches a helical groove), the helical groove configured to facilitate formation of at least one air pocket between the bore of the main body and the beverage container when the beverage container is received in the main body (paragraph 69).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the beverage insulator of Rane to include the main body having the bore with a helical groove formed therein, the helical groove configured to facilitate formation of at least one air pocket between the bore of the main body and the beverage container when the beverage container is received in the main body, as disclosed by Leser, because including the helical groove allows for the creation of air gap which forms an insulating barrier to minimize transfer of heat from a hot beverage through a cup and/or the insulating sleeve to a user's hand, as explained by Leser (paragraph 69).
Regarding claim 2, Rane, in view of Leser, teach all of the claim limitations of claim 1, as shown above. Furthermore, Rane teaches the main body has a base wall (figure 2B, reference 240) and a side wall (figure 2B, reference 230), the side wall having a major interior surface that defines the bore (figure 2B, reference 210B).
Regarding claim 3, Rane, in view of Leser, teach all of the claim limitations of claim 2, as shown above. Furthermore, Leser teaches the helical groove (figure 17, reference 528) is formed on the major interior surface (figure 17, reference 526).
Regarding claim 4, Rane, in view of Leser, teach all of the claim limitations of claim 2, as shown above. Furthermore, Rane teaches the side wall has a lip extending outwardly therefrom (figure 2A, reference 220: the lip 220 extends outwardly from sidewall 230).
Regarding claim 5, Rane, in view of Leser, teach all of the claim limitations of claim 4, as shown above. Furthermore, Rane teaches a lid (figure 1B, reference 300), wherein the lip is configured to receive the lid (figure 1B).
Regarding claim 6, Rane, in view of Leser, teach all of the claim limitations of claim 5, as shown above. Furthermore, Rane teaches each of the lip and the lid have cooperating threads configured to secure the lip to the lid (figure 2A, reference 224 and figure 3C, reference 326 and paragraph 27).
Regarding claim 7, Rane, in view of Leser, teach all of the claim limitations of claim 1, as shown above. Furthermore, Rane teaches the main body includes a material selected from a group consisting of polycarbonate, acrylonitrile butadiene styrene, polyethylene terephthalate, polypropylene, and combinations thereof (paragraph 54: Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huisman (US 10,677,516) teaches a beverage insulator with a body, lip and lid for holding a beverage container.
Breckner (US 8,251,247) teaches a beverage insulator with a body and a groove for creating an air gap to insulate a beverage container.
Roberts (US D86406) teaches a beverage insulator with a body, lip and lid for holding a beverage container.
Jacob (US 10,005,608) teaches a beverage insulator with a body, lip and lid for holding a beverage container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735